Title: To Benjamin Franklin from Daniel Edwards et al., 8 April 1782
From: Edwards, Daniel
To: Franklin, Benjamin


Sir
L’Orient April 8th: 1782.
Haveing had the good fortune to make our Escape from Forton Prison in England on the 13th March last and to take a small Sloop from Portsmouth in the Night in which 32 of us landed safe at Cape Bellflour from whence we marched to Le Hague where we met with a French Gentlemen a Commissary who gave us a Pass a pair of Shoes & 10 Livres each to go as far as St. Maloes. When we arrived there 19 of us being not able to travell any farther they went on board a Privateer for a Months Cruize 5 got Passes and have gone to Nantes in order to make the best of their way to America & 8 of us came here for the like purpose wanting to get home as soon as Possible haveing been a long time prisoners some of us sent to England from the West Indies & some from New York. We arrived here the 25th: Ultio. & the American Agent not being here nor no Continental Ships we were Obliged to take Lodgeings for 11 Days before we could get a Vessell to go on Board off & the Capt. has it not in his power to give us any thing but our Victuals for our Work he haveing his Complement of hands already Shipped however he has promissed us a passage home but cannot give us any Money untill he Arrives in Philadelphia. And as there is no other Vessell in the Harbour Bound to America that will Sail this 3 or 4 Months and this Ship being almost Ready to sail we have thought it best to come on Board of her upon them Conditions.
And as we are destitute of both Money and Clothes we have made bold to apply to your Excellency requesting (If you please) some Assistance that will enable us at least to satisfy the Gentleman who was so kind as to take us in and Board us for the above mentioned time. (his Name is John Dager)
Two of us belong to Continental Ships Joshua Goss Midshipman belonging to the Boston Frigate was taken in one of her Prizes on the 8th: of July 1778 by the Porcupine Ship of War of 24 Guns and Carried to England where he has been a Prisoner ever since untill this present Escape.— The Other Eliphalet Rogers belonging to the Alliance Frigate was taken in one of her Prizes the 18th: Septr. 1779 and has likewise been a Prisoner in Forton Prison untill this present time. Therefore they would be extremely Obliged to your Excellency (if in your Power) to advance them a trifle of their Wages as their Necessities at present are very Pressing— Your Excellencie’s granting this our Humble Petition would be gratefully Acknowledged by your Excellencies Most Obdt. Humble Servts.
Daniel EdwardsJoshua GossGeorge ClarkJames FullerElipalet RogersRobert FultonIsaac AllenWilliam James His Mark

P.S. There is two more prisoners arived here that wrote to your Excellency from Havre de Grace and two of their Companions that Escaped in the Cartell with the french are detained in the [Kian] at Brest who would be glad of your assistance in setting them at Liberty. their Names are Levi Younger & Bartholemew Cashwood
His Excellency Doctr. Franklin Esqr.

 
Addressed: His Excellency / Doctr. Franklin Esqr. / At / Paris.
Notation: [torn: Edwar]ds Daniel, [torn: Goss J]oshua, &c. L’orient [torn] 1782.
